Citation Nr: 0629152	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  03-24 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation greater than 
20 percent for urinary incontinence as a residual of prostate 
cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from March 1951 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The veteran's urinary incontinence does not require him to 
wear absorbent materials which must be changed two to four 
times per day.  


CONCLUSION OF LAW

The criteria for a higher rating for urinary incontinence as 
a residual of prostate cancer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1-
4.7, 4.21, 4.115a, 4.115b, Diagnostic Code (DC) 7527 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected residuals of prostate cancer, 
currently evaluated as 20 percent disabling under Diagnostic 
Code (DC) 7527, prostate gland injuries, infections, 
hypertrophy, or postoperative residuals.  38 C.F.R. § 4.115b.  

Under DC 7527, the rater is instructed to rate the disability 
as voiding dysfunction or urinary tract infection, whichever 
is predominant.  As the veteran does not suffer from frequent 
urinary tract infections, his disability is rated under the 
criteria for voiding dysfunction.  A 20 percent rating is 
warranted when the disability requires the wearing of 
absorbent materials which must be changed less than two times 
per day.  A 40 percent rating is warranted when the 
disability requires the wearing of absorbent materials which 
much be changed two to four time per day.  

The Board notes that there is no evidence of active prostate 
cancer to warrant application of DC 7528, malignant neoplasms 
of the genitourinary system.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  

As requested in the April 2005 remand, the veteran underwent 
a VA genitourinary examination in June 2005.  The remand 
specified that the examination should determine whether the 
veteran's urinary incontinence was caused or aggravated by 
residuals of service-connected prostate cancer.  The examiner 
reviewed the veteran's claims folder.  The veteran reported 
significant nocturia and stated that he treated his 
incontinence with "white toilet paper."  The physician 
could not determine if the veteran's incontinence was related 
to his prostate cancer, but noted that it was not present 
prior to his radical prostatectomy.  

In March 2005, the veteran testified at a video conference 
hearing.  The veteran testified that he used about eight or 
nine sheets of tissue or toilet paper to prevent leakage into 
his undergarments.  He reported changing the tissue at least 
six times per day.  He also reported that his voiding 
interval was about two hours, and that he woke up three times 
a night to void.  

In June 2003, the veteran underwent a VA genitourinary 
examination.  He reported waking up three to four times per 
night to void.  He denied dysuria and hematuria.  He 
described having leakage or minimal dribbling with an 
"overfull bladder."  Absorbent materials were not 
discussed.  The examiner described the veteran's urinary 
problem as bladder overactivity or detrusor hyperactivity.  
The remainder of the examination addressed the veteran's 
other genitourinary problems which are not currently before 
the Board.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and that they provide 
evidence against the claim.  

At his March 2005 hearing, the veteran testified that he had 
to change the toilet tissue he used to prevent leakage six 
times per day.  The Board finds that toilet or facial tissue 
is not designed to function as an absorbent material for 
urinary incontinence and cannot hold much liquid.  Changing 
toilet tissue six times per day is not equivalent to changing 
an adult diaper or other absorbent material two to four times 
per day.  There is no evidence of record that the veteran 
used any material other than toilet tissue to prevent 
leakage.  Therefore, he does not meet the criteria for a 40 
percent rating under the criteria for urinary dysfunction.  
The wearing of absorbent materials meeting the standards of 
an increased evaluation is not indicated in this case.

The RO considered the criteria for urinary frequency as well 
as voiding dysfunction.  The rating criteria for urinary 
frequency allows for a 20 percent rating when the daytime 
voiding interval is between one and two hours, or the veteran 
awakens to void three to four times per night times per 
night.  The next highest evaluation, 40 percent, is warranted 
when the daytime voiding interval is less than one hour or 
the veteran wakes up to void five or more times per night.  
The veteran does not meet the criteria for a higher 
evaluation under the criteria for urinary frequency because 
his voiding interval is two hours and he wakes up three times 
per night to void.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 40 percent 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 20 percent for urinary incontinence as a 
residual of prostate cancer.  38 C.F.R. § 4.3.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's urinary incontinence 
does not more closely approximate a 40 percent rating.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence against this claim.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in August 2001, February 2004, and May 2005, as well as 
information provided in the July 2003 statement of the case 
(SOC), the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the July 2003 SOC includes the text 
of the regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the February 2002 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
August 2001 VCAA letter does not specifically ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. Id. at 120-21.  However, the an April 2006 notice 
letter accompanying a rating decision did make the specific 
request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
August 2001, February 2004, and May 2005 VCAA letters is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  The Board 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error. 

The Board notes that in an April 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the April 2005 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

ORDER

An increased initial evaluation for urinary incontinence as a 
residual of prostate cancer is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


